FARR, J.
First it is claimed that this action was taken by the Board for political reasons, which is prescribed by 486-17 GC., and that therefore it is violative of this section which provides that no one in civil service shall be dismissed from their employment for political or religious reasons. It was stated by counsel representing the School Board that there was not one syllable of testimony in this cause indicating the Board had been moved to take this action for political or religious reasons. An examination of the Record now before the court discloses that statement to be true. Therefore, the above section of the statute does not apply in this instance.
It was also urged by counsel for the School Board that the action taken by the Board does not and would not operate as a discharge of the above named persons, and that suggests itself as a proper observation, especially in view of the fact that it is disclosed that the resolution of the Board continues these persons in their employment at the sum of $175.00 per month, and they have the right to so employ under the provisions of Sec. 7880 of the General Code, to which further reference need not be made, save and except to say that it authorizes a Board of Education to employ superintendents, teachers, custodians or other employes. Then there is the presumption obtaining in behalf of this school board that they acted regularly in this instance.
Therefore, the conclusion is that no showing has been made entitling these plaintiffs to a temporary restraining order, and the same is refused. An entry may be taken accordingly..
Pollock and Roberts, JJ., concur.